DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 April 2022 (hereinafter “Reply”) has been entered.
	
Status of the Claims
Claims 1, 3, 5, 9-10, 12, and 18-19 are currently amended.
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Claims 1-20 are not entitled to the benefit of prior-filed Application Nos. 14/585,981, 15/615,561, and 16/455,351.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e). The later-filed application must be an application for a patent for an invention which is also disclosed in the prior-filed application (nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph of pre-AIA  35 U.S.C. § 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application. 
Regarding claim 1, there is a lack of support for at least the following limitation(s): “wherein the theme implementation file includes a relative location for one or more web page style attributes which are to be displayed on at least one webpage of the deployable updated web application, wherein the one or more web page style attributes are stored in a second directory within the deployable web application project structure” and “wherein the relative location for the one or more web page style attributes is resolvable using a location of the one or more web page style attributes in the deployable web application project structure to obtain an absolute location for the one or more web page style attributes from which a web browser can obtain the one or more web page style attributes in response to a request to view the deployable updated web application.”
The prior-filed applications do not disclose these limitations for at least the same reasons provided below with respect to the disclosure of the instant application.
Claims 2-9 depend on claim 1, and thus are not supported for at least the reasons given above. 
Claims 10-20 are also not supported for at least the same reasons given above.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there does not appear to be adequate support for the following limitation(s): “wherein the theme implementation file includes a relative location for one or more web page style attributes which are to be displayed on at least one webpage of the deployable updated web application, wherein the one or more web page style attributes are stored in a second directory within the deployable web application project structure” and “wherein the relative location for the one or more web page style attributes is resolvable using a location of the one or more web page style attributes in the deployable web application project structure to obtain an absolute location for the one or more web page style attributes from which a web browser can obtain the one or more web page style attributes in response to a request to view the deployable updated web application.” 
Specifically, the Office has determined that the disclosure fails to include sufficient description of: (1) a theme implementation file including a relative location of one or more web page style attributes; and (2) obtaining an absolute location of the one or more web page style attributes using a [relative] location of the one or more web page style attributes. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. MPEP § 2163(II)(A)(3)(a)(ii). A “representative number of species” means that the species which are adequately described are representative of the entire genus. Id.
Applicant has indicated that support for the limitations at issue can be found in paragraphs 50-55 of the specification. Reply at 10. However, the referenced portion of the specification does not disclose resolving a relative location of a web page style attribute in a theme implementation file. Rather, the specification merely discloses resolving a relative URL of an image referenced in a CSS file.
Regarding the first limitation, the specification describes, in a first, distinct, embodiment (illustrated by figure 2), generating a theme implementation file that includes a relative location of one or more images. Specification ¶ 29. The term “web page style attributes” is not used in the specification outside of the claims. Therefore, it is not clear what is meant by the term “web page style attributes” and its relationship, if any, to the disclosed “images.” Furthermore, the disclosure of a single species (“images”) cannot be considered sufficient description of a broadly claimed genus (“web page style attributes”). Thus, a person of ordinary skill in the art would not understand Applicant to have been in possession of the claimed generating a theme implementation file including a relative location of one or more web page style attributes. 
Regarding the second limitation, the specification describes, in a second, distinct, embodiment (illustrated by figure 4), resolving the relative location of an image using a relationship between the location of the image and the location of a style sheet language file. Specification ¶ 52. As explained above with regards to the first limitation, the meaning of the term “web page style attributes” is unclear and the disclosure of “images” is not sufficient description to support the claimed “web page style attributes.” Furthermore, the sole algorithm for resolving a relative location of an image taught by the specification requires the use of the location of “a style sheet language file.” Specification ¶¶ 52-53. Accordingly, the specification does not support the claimed resolving of a relative location of a web page style attribute by merely using the location of the web page style attribute. Thus, a person of ordinary skill in the art would not understand Applicant to have been in possession of the claimed “wherein the relative location of the one or more web page style attributes is resolvable using a location of the one or more web page style attributes.”
Claims 2-10 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 11-20 are also rejected for substantially the same reasons given above.

Response to Arguments
I. Withdrawn Grounds of Rejection
Preliminarily, the prior grounds of rejection of the claims under § 112(a) based on a lack of written description support for limitations directed to generating a file and storing the file in a deployable application structure have been withdrawn based on the corresponding amendments to the claims. Specifically, Applicant has amended the relevant limitations to specify that the file is a “theme implementation file.”

II. Maintained Grounds of Rejection
First, Applicant argues that a person of ordinary skill in the art would understand the term “web page style attributes” includes images. Reply at 8, 10. Applicant cites two web pages in support of this argument. Id. However, neither web page provides convincing support that a person of ordinary skill in the art would consider the disclosed “image” to be part of the claimed genus “web page style attributes.” Rather, a person of ordinary skill in the art would, at best, merely understand that certain CSS properties, such as background-image, may contain a url() function that takes a URL (e.g., a relative URL) as a parameter. It is unclear (1) what are the metes and bounds of the term “web page style attributes,” and (2) what is the terms relationship to CSS properties such as background-image. Tellingly, Applicant has never attempted to provide a limiting definition of the term “web page style attributes.” Accordingly, Applicant’s argument is unpersuasive.
Second, Applicant alleges that a person of ordinary skill in the art would expect that web page style attributes could be “handled in the same manner as images.” Reply at 10. Applicant provides no support or rationale for this allegation. However, even assuming arguendo that Applicant’s allegation is true, the proposition alone does not support the limitation at issue. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. MPEP § 2163(II)(A)(3)(a)(ii). The disclosure of a single species “image” of the claimed genus “web page style attributes” cannot be considered sufficient description. Accordingly, Applicant’s argument is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/Primary Examiner, Art Unit 2144